Citation Nr: 1203672	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-36 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cardiovascular disorders, to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had honorable active military service from May 1987 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared and testified at a videoconference hearing held before the undersigned Veterans Law Judge (VLJ) in September 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The Board notes that, in an April 2008 Administrative Decision, the RO determined that the Veteran had honorable service from May 7, 1987, to April 20, 1998, but that his service from April 21, 1998, to May 26, 2006, was a statutory bar to compensation under 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c)(2) due to the Veteran's bad conduct discharge by reason of court martial.


FINDINGS OF FACT

1.  Atherosclerotic coronary vascular disease status post myocardial infarction, as well as hypertension, were manifested to a compensable degree within one year after April 20, 1998.  

2.  The Veteran currently has non-ischemic cardiomyopathy with congestive heart failure that is proximately due to or the result of his service-related hypertension.  


CONCLUSION OF LAW

Service connection for atherosclerotic coronary vascular disease status post myocardial infarction, hypertension, and non-ischemic cardiomyopathy with congestive heart failure is warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for atherosclerotic coronary vascular disease status post myocardial infarction, hypertension, and non-ischemic cardiomyopathy with congestive heart failure, which represents a complete grant of the benefits sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Generally, in order to establish direct service connection for a disorder, there must be (1) evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In April 2009, the Veteran filed a claim for service connection for a "heart attack."  In April 2011, the Veteran filed a statement claiming service connection for hypertension.  At his September 2011 hearing before the undersigned VLJ, however, the Veteran testified that he had a myocardial infarction in 1998 while stationed in Wiesbaden, Germany; that he had had problems with his blood pressure for a year or two prior to the myocardial infarction; and that his doctors have told him that his hypertension caused the myocardial infarction.  Thus, the Board finds that the Veteran's current service connection claim encompasses all past and/or current cardiovascular disorders including hypertension.

Further and in this regard, the Board finds that service connection is warranted for atherosclerotic coronary vascular disease status post myocardial infarction and for hypertension on a presumptive basis as the evidence demonstrates that these presumptive chronic diseases manifested to a compensable degree within one year of the Veteran's last date of honorable service, in other words, within one year of April 20, 1998.  In making this decision, the Board acknowledges that the Veteran was still on active duty in October 1998 when he had the myocardial infarction and his hypertension was initially treated.  The Board finds, however, that the RO's administrative decision essentially finding that the Veteran's active service subsequent to April 20, 1998, was dishonorable and, therefore, a bar to compensation means that the Veteran's date of discharge is effectively April 20, 1998 for VA compensation purposes.  There is nothing in the laws and regulations governing VA compensation that prohibits the application of the presumption of service connection for chronic disabilities in cases such as this one here.

The presumptive chronic diseases enumerated in 38 C.F.R. § 3.309(s) include arteriosclerosis and hypertension.  The Board notes that, according to Dorland's Illustrated Medical Dictionary, 31st Edition, atherosclerosis is a common form of arteriosclerosis.

The service treatment records show that, in October 1998, the Veteran was diagnosed to have atherosclerotic coronary vascular disease after having an uncomplicated posteriolateral myocardial infarction.  He was hospitalized for a day at Landstuhl Regional Medical Center in Wiesbaden, German, and was discharged on a medication regimen of aspirin 325 mg daily, sublingual nitroglycerin as needed, Atenolol 50 mg daily, Isodril 10 mg three times a day, and Lisinopril 5 mg daily.  Subsequent treatment records indicate that the Veteran continued taking Atenolol and Aspirin.  A compensable rating for either arteriosclerotic heart disease (Diagnostic Code 7005) or myocardial infarction (Diagnostic Code 7006) is warranted where continuous medication is required.  38 C.F.R. § 4.104.  Consequently, the Board finds that the Veteran's atherosclerotic coronary vascular disease status post myocardial infarction manifested to a compensable degree within one year of April 20, 1998.

With regards to the Veteran's claim of having hypertension prior to the myocardial infarction in October 1998, the Board acknowledges that the service treatment records do not actually show a diagnosis of hypertension, nor do they show blood pressure readings of two or more taken within a few days of each other indicating the presence of hypertension.  However, a treatment note from July 1998 shows that the Veteran's blood pressure was 132/92, which is in hypertension range.  Furthermore, the Board finds that the evidence of the myocardial infarction in October 1998 with subsequent placement on multiple antihypertensive medications (i.e., Atenolol and Lisinopril) and of the Veteran's continued treatment with antihypertensive medication are indications that the Veteran had hypertension that was of a compensable level in 1998.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Consequently, the Board finds that service connection on a presumptive basis is warranted for atherosclerotic coronary vascular disease status post myocardial infarction and for hypertension as both manifested to a compensable degree within one year of April 20, 1998.  

Furthermore, the Board finds that the evidence establishes that the Veteran's current non-ischemic cardiomyopathy with congestive heart failure is proximately due to or the result of his hypertension and, therefore, secondary service connection is warranted for this disability.   Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The current medical evidence establishes that the Veteran has non-ischemic cardiomyopathy with congestive heart failure.  VA treatment records show that, in April 2009, the Veteran was referred by his primary care physician to the Advanced Heart Failure Clinic.  It was noted that blood pressure was not well controlled at 167/107 and that an echocardiogram showed left ventricle ejection fraction of 30 percent, mild to moderate tricuspid regurgitation, left ventricle end-diastolic diameter of 5.52 cm, and left atrium of 4.50 cm.  A May 2009 Cardiology Arrhythmia consultation note indicates that the Veteran was seen for evaluation for non-ischemic cardiomyopathy.  The doctor noted in his assessment that the most likely etiology of the Veteran's congestive heart failure is hypertension with possible ischemic component due to questionable spasm in the past.  Subsequent treatment notes by this doctor continue to reflect his impression that the Veteran's current heart failure is etiologically related to his hypertension.  

In addition, in an April 2011 addendum to one of his treatment notes, this same doctor (who is the Veteran's treating cardiologist at VA) opined that the Veteran's heart failure is due to his longstanding and intermittently-controlled hypertension and that evidence for this is noted on his echo, which shows left ventricular hypertrophy and impaired left ventricle compliance.

Based upon these statements by the Veteran's treating VA cardiologist, the Board concludes that the preponderance of the evidence is in favor of finding that the Veteran's current non-ischemic cardiomyopathy is proximately due to or a result of his service-related hypertension.  Consequently, secondary service connection is warranted for non-ischemic cardiomyopathy with congestive heart failure.
In conclusion, the Board finds that the preponderance of the evidence establishes that service connection is warranted for atherosclerotic coronary vascular disease status post myocardial infarction and hypertension on a presumptive basis and for non-ischemic cardiomyopathy with congestive heart failure on a secondary basis.  


ORDER

Entitlement to service connection for atherosclerotic coronary vascular disease status post myocardial infarction is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for non-ischemic cardiomyopathy with congestive heart failure, as secondary to the service-connected hypertension, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


